department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxxxxkk xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxkx attn xxxxxxxxxxxxxxx employer_identification_number xxxxxxxxxx uniform issue list contact person xxxxxxxxxx identification_number xxxxxxxxxx telephone number xxxxxxxxxxxxx this is in response to your request that we confirm that you are eligible to receive tax- deductible charitable_contributions under sec_170 of the internal_revenue_code you are a federal_agency of the united_states government established pursuant to the m et seg you receive an annual appropriation from the united_states congress n you are authorized to solicit accept and receive gifts bequests or devises of money and other_property or services in the name of the united_states o as a federal_agency of the united_states government you are eligible to receive charitable_contributions that are tax-deductible to contributors under sec_170 of the code if made for exclusively public purposes this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
